     Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 1 of 13

Case 19-22715-CMB         Doc 12   Filed 07/10/19 Entered 07/10/19 12:09:14          Desc Main
                                   Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.,                     Bankruptcy No. 19-22715-CMB

                Debtor.                            Chapter 11

5171 CAMPBELLS LAND CO., INC.,                     Document No.

                Movant,                            Hearing Date and Time:
         vs.                                       August 9, 2019 at 10:00 a.m.

 NO RESPONDENT.


               NOTICE OF HEARING AND RESPONSE DEADLINE REGARDING
                     APPLICATION FOR APPROVAL OF ATTORNEYS

 TO THE RESPONDENT(S):

        You are hereby notified that the Movant(s) seek(s) an order affecting your rights or
 property.

         You are further instructed to file with the Clerk and serve upon the undersigned
 attorney for Movant(s) a response to the Motion by no later than July 29, 2019 (i.e.,
 seventeen (17) days after the date of service below), in accordance with the Federal Rules
 of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures of the
 presiding judge as found on the Court’s webpage at www.pawb.uscourts.gov. If you fail to
 timely file and serve a written response, an order granting the relief requested in the Motion
 may be entered and the hearing may not be held. Please refer to the calendar posted on
 the Court’s webpage to verify if a default order was signed or if the hearing will go forward
 as scheduled.

         You should take this Notice and the Motion to a lawyer at once.

        A hearing will be held on August 9, 2019 at 10:00 a.m. before Judge Carlota M.
 Böhm in Courtroom B, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA
 15219. Only a limited time of ten (10) minutes is being provided on the calendar. No
 witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be scheduled
 by the Court for a later date.




                                        EXHIBIT B
    Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 2 of 13

Case 19-22715-CMB      Doc 12    Piled 07/10/19 Entered 07/10/19 12:09:14    Desc Main
                                 Document     Page 2 of 2


Date of Service; July 10, 2019                 /s/ RobertO Lamp!
                                               ROBERT 0 LAMPL
                                               PA I.D. #1 9809
                                               JOHN P. LACHER
                                               PA 1.0. #62297
                                               DAVID L. FUCHS
                                               PA ID. #205694
                                               RYAN J. COONEY
                                               PA l.D. #319213
                                               SY 0. LAMPL
                                               PA l.D. #324741
                                               223 Fourth Avenue, 4 Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
      Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 3 of 13

Case 19-22715-CM B        Doc 19   Filed 07/10/19 Entered 07/10/19 15:22:34      Desc Main
                                   Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

5171 CAMPBELLS LAND CO., INC.,                    Bankruptcy No. 19-22715-CMB

               Debtor.                            Chapter 11

5171 CAMPBELLS LAND CO., INC.,                    Document No.

               Movant,                            Related to Doc. Nos. 11, 12
         vs.
                                                  Hearing Date and Time:
NO RESPONDENT.                                    August 9, 2019 at 10:00 a.m.

                               CERTIFICATE OF SERVICE

         I, Robert 0 Lampl, hereby certify, that on the 10111 day of July, 2019, a true and

correct copy of the foregoing APPLICATION FOR APPROVAL OF ATTORNEYS and

the   NOTICE      OF     HEARING    AND    RESPONSE       DEADLINE     REGARDING the

APPLICATION FOR APPROVAL OF ATTORNEYS was served upon the following (via

First-Class U.S. Mall):

SEE ATTACHED COMPLETE CLERK’S OFFICE MAILING MATRIX

Date: July 10, 2019                               Is/RobertO Lamp!
                                                  ROBERTO LAMPL
                                                  PA ID. #1 9609
                                                  JOHN P. LACHER
                                                  PA ID. #62297
                                                  DAVID L. FUCHS
                                                  PA ID. #205694
                                                  RYAN J. COONEY
                                                  PA ID. #319213
                                                  SY 0. LAMPL
                                                  PA ID. #324741
                                                  223 Fourth Avenue, 4th Fl.
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (phone)
                                                  (412) 392-0335 (facsimile)
                                                  Email: rlamplIampllaw.com
                   Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 4 of 13
             Case 19-22715-CMB      Doc 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34         Desc
                                         Mailing Matrix Page 1 of 10
 Label &trlx for local noticing          3D Acquisitions 1?               5171 Cerphella Land Co.
 0)13—2                                  1520 OIlman Drive                231 Chestnut St.
 Cue l9—221l5—D                          Clairton, PA 15025—2706          Meadvlile, PA 16335—3151
 WESTERN 015111Cr OF PENNSYLVANIA
 Pittsburgh
 Wed Jul 1013:40:04 EDT 2019
 5111 Caqbells Land Co., Inc.            A,J. Demo: I Sons                MS Cn Parts
 16276 Conneaut Laka Road                2150 Eldo Rd.                    1005 Parkway View Dr.
 Neadville, PA 16335—3756                Monroeville, PA 15146—1406       Pittsburgh, PA 15205—1421




 ATIT                                    Access Point                     Ace Contractor Canter
 P.O. Box 5060                           P.O. Box 392926                  10944 Perry Hwy.
 Carol Stream, IL 60197—5060             Pittsburgh, PA 15251—6628        Rt. 19 So
                                                                          Maathille, PA 16335—6553


 Affiliated Grounds Maint.              Al Fanbn MaIntenance TIC          All Pro landscaping
 5146 Peach Street, Ste, 311             738 Cottage St.                  P.O. Box 360762
 Erie, PA 16509—2475                    Ashland,    44805—1236            Strongaville, OR 44136—0013




 Allen Flag I Flagpole                  Amends Bittinger                  Amarican Choice Apparel
 P.O. Box 5254                          2076 TonaMp Rd. 1095              616 Anderson Drive
 Cape Elizabeth, IC 04107—0054          Ashland, OH 44805-9484            Rnville, IL 60(46—1298




American Electric Power                 Amtnst North America              Aqua Ohio
P.O. Box 371496                         P.O. Box 6939                     762 H. Lancaster Ave.
Pittsburgh, PA 13250—7496               Cleveland, 05 44101—1939          Bryn Mawr PA 19010—3402




Aqua Ohio Inc.                          Amstrong                          Aacenti’ Capital, TIC
P.O. Box 1229                           P.O. Box 37749                    23970 Hwy. 59W
Newark, NJ 07101—1229                   Philadelphia, PA 19101—5049       kingwcod, U 17339—1535




Ashland Area C of C                     Ashland Czfort Control Inc.       Ashland County Incre Tax
211 Claremont Ave.                      805 Last Main Street              Ashland Incona Tax
Ashland, OH 44005—3004                  Ashland, 011 44805—2620           211 Luther Street
                                                                          Ashland, OH 44005—3129



Ashtabula Co Treasurer                  B. H. StaMman Tax Collector
                                                       —                  B,?. Larcare
25 Heat Jefferson St.                   14932 Route 60                    P.O. Box 1943
 efferson, 03 44047—1092                SlIgo, PA 16255—2334              Cranberry Np, PA 16066—0943




Balnbrldqe LI                           Barone Murth Shonber             Basically Blinds
10245 Nancy Drive                       4101 Baptist Road                2790 Dry Valley Rd.
Meadville, PA 16335—6325                Pittsburgh, PA 15221—1117        Lewistown, PA 17044—7120
                  Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 5 of 13
            Case 19-22715-CMB     Doc 19-1 Piled 07/10/19 Entered 07/10/19 15:22:34                 Desc
                                       Mailing Matrix Page 2 of 10
 Berkbeimor                           Barkheimar—Foater Tip L5T/Darn Babcock   Berkbeimer—Narborcraek Tip LST
 P.O. Box 25132                       1185 Eat Halo Street                     rIB? Collector Shelley Hull
 Lehigh Valley, PA 18002—5132         Bradford, PA 16701                       5601 Buffalo Rd.
                                                                               Harborereek, PA 16421—1625


 Borough of Edinboro                  Borough of Grove City                     Borough of Indian 0tH.
 121 Haadvlfle Street                 123W. Main St.                            80 N. 6th St., St. 102
 Edinboro, PA 16412—2502              Grave City, PA 16127—1221                 Indiana, PA 15701—1738




Burtac Commercial Roofing             Burner Sante. Co.                        Canfield City Income Tax
322 North Street                      P.O. Box 661                             City of Canfield
Sprimgdale, PA 15144—1233             Mentor, OH 44061—0561                    104 Lisbon Street
                                                                               Canfleld, ON 44406—1464


Cartons Golden Halted                 Careworkaco                              Cue Sabatini
P.O. Box 129                          P.O. Box 8101                            470 Streets Run Road
Concordvill., PA 19331—0128           Dublin, OH 43016—2101                    Pittaburgb, PA 15236—2026




Casella Waste Service 60              Century Link                             Cintas
P.O. Box 1372                         P.O. Box 4300                            P0 Box 630910
Williston, irr 05495—1372             Carol Stream, Xl 60197—1300              Cincinnati, ON 45263—0310




City Treuurer-Naadvilie               City of Ashtahula Waste Water            City of Bradford Treasurer
City Hall                             P.O. Box 2210                            P.O. Box 15
894 DIamond Park                      Ashtabula, OH 44005—2210                 Bradford, PA 16101-0015
Meathille, PA 16335—2603



City of Canfield Utility Dept.        City of Cleveland Dlv. of Hater          City of Carry Rot Let
                                                                                             —


104 Lisbon St.                        P.O. Box 94540                           100 S. Center St.
Canfield, OH 44406—1416               Cleveland, OH 41101—1540                 Carry, PA 16407—1923




City of Corry Water                   City of Erie Treasurer                   City of Hermitage
100 5. Center St.                     P.O. Box 1534                            800 N, Hermitage Rd.
Corry, PA 16407—1993                  HermItage, PR 16148—0531                 Hermitage, PA 16148—3220




City of Hermitage Sewer               City of Glean                            CIty of Glean Water/Sewer
P. 0. Box 6078                        P.O. Box 31                              P.O. Box 668
Hermitage. PA 16148—1078              Warsaw, NY 14563—0031                    Glean, NT 14760—0668




City of Titueville Treasurer          City of Warren, Util. Sen.               Clarion Co. Tax Claim Bureau
107 N FranUin St.                     580 Lalrd AVG., SE.                      330 Main St., Room 101
Tituaville, PA 16354—1734             Warren, OH 44484—4231                    Clarion, PA 16214—1073
                   Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 6 of 13
             Case 19-22715-CMB         Doc 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34                Desc
                                            Mailing Matrix Page 3 of 10
 Clark Electric Inc.                        Clearpoint IT Maugtant              Coast to Cost Coaer       Producti
 53 South 4th Ave                           3001 Waterdaa Plan                  4271 Valley Fair St.
 Clarion, PA 16214—1380                     Suite 280                           Simi Valley, CA 93063—2948
                                            Canonburg, PA 15317—5415



 Coca Cola N. Mar.                          Ip) CCLD)QTh GAS                    Coonvea1th of PA
 P.O. Box 102703                            290 01 I*.TIONW!DE BLVD 5TH FL      Dept. of Agriculture
 Atlanta, GA 30368—2703                     BMWSU?TCY DZPARflCNT                3201 N. Cameron St.
                                            COLDOUS OH 43115—4157               Harrisburg, PA 17110


 Conneaut City Incurs Tax                  Conneaut Water Sewer Dept.           Consolidated Comunicationa
 Conneaut Incurs Tax Departnnt             294 Main St. City Ball Bldg.
                                                         -                      P.O. Box 66523
 294 Main Street                           Conneaut, OH 14030—2638              Saint Louis, I 62166—6523
 Conneaut, ON 44030—2650



 Conini Bros. Inc.                         (p)CIGJ1BEBfl TONNSBP SENt! WATER    Crawford Co. Tax Clais Bureau
 350 Howard Avenue                         ATTN CINDY KOSS                      903 Diamond Square
 Des Plaices, Ii 60018—1908                2525 RXEZSTfl ROAD SUITE 400         Meadville, PA 16335—2694
                                           CAM1EERRY TCSEIP PA 16066—6499



Crawford County Treasurer                  Curt Hall                            Dalton’ s Sam—Sar
Courthousen 903 Disnond Park               649 County Hoed 1802                 140 Norwood Dr.
Neadville, PA 16335—2634                   Ashland, OH 44805—9386               Beaver Fall,, PA 15010—5701




Dan Buxton Roofing                         Daniel Sayers                       Darling tnt Inc.
5020 Southvay St., LW.                     2141 5. Manor Drive                 P.O. Box 552210
Canton, OR 44706—1959                      Erie, PA 16505—4703                 Detroit Ml 48255—2210




Datatek Services Thc.                      Dawn Pavllk                         Dayrark
P.O. Box 518                               231 Chestnut St. (302
                                                             —                 12836 South Dixie 1à7.
Oak Forest, IL 60452—051!                  Mu4viUe, PA 16335—3457              Bowling Green, CI 43402—6697




Doctor Dead-Bug Inc.                       Dollar Bank                         Dominion Energy Ohio
225 6th St.                                Three Gateway Center                P.O. Box 26785
Ellwood City, PA 16117—8523                Pittsburgh, PA 15222                Richmond, fl 23261—6785




Edison Landscape I Deck Lighting LIC       Edward Peters                       Rkhurst Prop Inc.
9883 South Avenue                          Ui? N. Bayshon Dr., (2631           2170 Nillennhn Blvd., Suite K
Poland, ON 44511—3482                      Miami, FL 33132—1162                Cortland, ON 44410—9191




Enviro Master of Pittsburgh                Erie County Ta Clai2 Bureau         Erie Water Works
P0 lox 12350                               140 West 6th Street, t. 110         7.0, Box 4170
Charlotte, NC 28220-2350                   Erie, PA 16501—1073                 Woburn, 0*. 01888—4170
                   Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 7 of 13
             Case 19-22715-0MB     Doe 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34            Desc
                                        Mailing Matrix Page 4 of 10
 Field Club Cns                         Fine Print                         First National Bank
 Roeecroft Center MC                    287 chestnut St.                   Attn: Legal Dept.
 20950 Maple bights                     Headvii.le, PA 16335—3266          3015 Glbcher Blvd.
 Maple Heights, OR 44137                                                   Hermit.9., PA 16148—3343


 Foster Dvp. Sewer Fund                Foulk’s Flooring America            Foundation Building Materials
 1185 East Main St.                    15627 Conneaut Lake Rd.             6372 Payephere Circle
 Bradford, PA 16101—3220               Madvifle, PA 16335—4724             Chicago, IL 60674—6872



 Franklin Machine Products MC          Frant: I Russell Inc.               Gerald R. Fry Co., Inc.
 P.O. Box 74007311                     1428 Foote Ave Lit.                 170 Redley Rd.
 Chicago, It 60674—7311                Janeatown, t( 14701—9382            Greenville, PA 16125—9701



 Give Kids the World                   Ore ingar                           Great American Financial Svce.
 c/c Perkins-Anita Gates               Dept. 071892600                     9.0, Box 660831
 6075 Poplar Ave                       Palatine, IL 60038—001              Dallas, TX 75266—0831
 Nehis, TN 38119—4740


Greater Olean Area C of C              Greenville Water Authority         Greg Greco Heating and Cooling
301 N. Union St., Suite 101            44 Clinton St.                     P.O. Box 79036
Clean, NY 14760—2635                   Greenville, PA 16125—2281          Pittsburgh, PA 15216—0036



Guardian Alax Co.                      Began Rualnese Pscbines-&adville   Earborcreek Tip. Tn Collector
75 Raittance Dr., Dept 1376            P.O. Box 1428                      5601 Buffalo Rd.
Chicago, XL 60675—1376                 NeadvUle, PA 16335—0928            Rarbororeek, PA 16421—1698




David Andrew SnortS                    Hempfield Np. Authority            Happner—Pritt I Aseoc. Inc.
Ballard Spabr                          278 South Merger St.               3407-A Ruerarle Ave., N.E.
210 Lake Drive East                    Greenville, PA 16125—1538          Canton, 03 44705—5026
Suite 200
New Jersey, NJ 08002—1153

Seritage Food Service Group            Hermitage Treaeurer                Huherty Electric
P.O. Box 71595                         800 N, Bemitage Rd.                7605 ArlIngton Rd., NW.
Chicago, IL 60694-1595                 Hermitage, PA 1610—lUG             Massillon, 08 44646—5383




IENFS d/b/a 050 Financial             IRA Supplies Center                 Imperial Glazing Concepts, Inc.
53 Neat 36th St.                      908 Niagara Falls Blvd.             234 BobbIns Ave.
Suite 701                             North Tonavanda, NY 14120—2085      Miles, OR 41446—i765
New York, NY 10018—7970



Indiana County Tn Collector           Inglevood Associates MC             ktegra Realty Resources
2275 Philadelphia St.                 9242 Headlanda Rd.                  8241 Cornell Rd., Suite 210
Indiana, PA 15700—4102                Mentor, ON 44060—1026               Cincinnati, 03 45249—2285
                   Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 8 of 13
             Case 19-22715-CMB     Doc 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34              Desc
                                        Mailing Matrix Page 5 of 10
  Internal Revenue Service              Internal Revenue Service              mS Landscaping Co.
  Special Procedures Division           PD Box 7346                           360 Second Ave.
  P.O. Box 626                          Philadelphia, PA 19101—7346           Preedr, PA 15042-2605
  Bankruptcy Section
  Pittaburgh, IA 15230

  IC Erlich                             30K Hal Estate, LW                   JV Surface Water Services
  P.O. Box 13848                        6201 Steubenville Pike, Suite 210    Jasohn Yansida
  Reading, PA 19611-ThU                 Mc flee Rocks, PA 15136—1244         325 Z. Pendelton St.
                                                                             Loudrniville, OH 44842—1526


 Joah’e layncare 6 Landscaping          KarL Fire Equient LW                 Kens Custon Upholstering
 5830 Broadway An.                      155 Lonli An.                        Ken H..mt
 Louisville, 05 44611—9312              Ebeneburg, PA 15931—1876             11138 Liberty St.
                                                                             Msadvlli., PA 11335—8111


 Kens tavTl Maintenance                 Keystone                             Keystone Collections Group—Monroe tip
 680 Center Road                        P.O. Box 559                         P.O. Box 559
 Conneaut, 05 44030—2311                Irvin, PA 15642—0559                 Irwin, PA 15642—0559



 Koldiock                              L&W SupØy                             L—four LI.
 P.O. Box 248                          2011 N. 12th Street                   924 Valleyview Road
 Edinboro, PA 16112—0148               Erie, PA 16505—4802                   Pittsburgh, PA 15213—1022



 LED Solution                          £5? Collector Vernon Np,              Robert 0 Lcpi
 120 ADplegate Court                   11031 State Nlgbway 16                Robert 0 Larpi law Office
 Pethan, AL 15124—1342                 Coconut lake, PA 16316—3529           Senedi trees Building
                                                                             223 Foodh Avenue, 4th Floor
                                                                             Pittsburgh, PA 15222—1713

Landeiller Lands cape                  Lilac Investments LW                 MGI Risk Management
819 Clark Ave                          P.O. Box 81651                       P.O. Box 62185
Ashland, 05 44805—1967                 Pittsburgh, PA 15217—0451            Pittsburgh, PA 15241—7105



Mahoning County Treasurer              Hark A. VUlers                       Hark Maynard
Daniel Ii, Yema                        21542 Golden Drive                   11370 Pewnee Drive
120 Market Strut                       Meadville, PA 16335—5512             Meadvflle, PA 16335—7310
Youngstown, 05 14503—1741



McAdoo Motoriporta Inc.               Hcoann Plitbing/Beating               McGill, Power, Bell S Aseoc,
8727 Rte. 422 Hwy. Nest               P.O. Box 86                           623 State St.
Indiana, PA 15701—4356                Blairaville, PA 15717—0086            Haadville, PA 16335—2296



Maadvilie Ace Cont,                   Maadvills Plate Glass Co., In:.       Maathille-W. Crawford County C of C
10344 Perry Eighway                   299 Pine Street                       900 Dianond Perk
Maadville, PA 16335—6553              Meadvifle, PA 16335—3241              Meathille, PA 16335—2607
                  Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 9 of 13

            Case 19-22715-0MB            Dcc 19-1 Piled 07/10/19 Entered 07/10/19 15:22:34                    Desc
                                              Mailing Matrix Page 6 of 10
 Hercer County Tax Claim Bureau              Merchant Link Lockhox                     Midwest Systems £ Services Inc.
 3 Courthouse                                26125 Network Place                       P.O. Box 15033
 Hercer, PA 16137—1223                       Chicago, IL 60673—1211                    Evansville, IN 47716-0033




 Killer Sewer £ Drain Cleaning               Hills Enterprises LIC                     Hood Madia
 2416 Station Ed,                            2596 South Work St.                       P.O. Box 71070
 Erie, PA 16510—1948                         Falconer, NY 14133—1755                   Charlotte, NC 28272—1070




NV C02 gC                                    NY Department of Taxation and Finance     (p)NATIONAL FUEL GAS DISTRIBUTICN CORPORATION
P.O. BOx 417902                              P.O. Box 15148                            ATTN BANPJ(UPTCY DEPT
Boston, MA 02241—7502                        Albany, NY 12212—5148                     6363 MAIN STRT
                                                                                       WILLW1SVThLE NY 14221-5881


National Grid                                Neshannock Tax Collector                  Neahannock Township Sewer
P.O. Box 11742                               3131 Hercer Rd., Ste 2                    P.O. Box 10116
Newark, NJ 07101—4742                        New Castle, PA 16105—1391                 Dilliner, PA 15327




Heabannock Tip. LST Coll, Pat Coluubus       New York Department of Labor-Uneploymen   Miles Electric
Georgine Gall Tax Collector
              -                              P.O. Box 15177                            34 V. State St.
3131 Nercer Rd.                              Albany, NY 12212—5177                     Miles, OR 44446—5036
New Castle, PA 16105-1333



Northeast CR Req Sewer Dst                   John K. O’Eeefe Jr.                       Office of the United States Trustee
P.O. Box 94550                               Mitt Lewis Brothan Mast O’Xeefe LLC       Liberty Center.
Cleveland, OH 44101—4550                     535 Smithfield Street                     1001 Liberty Avenue, Suite 910
                                             Suite 800                                 Pittsburgh, PA 15222—3721
                                             Pittsburgh, PA 15222—2305

Ohio Bureau of 1oyrent                       Ohio Department of Taxation               Ohio Edison
Dept. of Job and Family Services             P0 Box 2670                               P.O. Box 3681
47 North Main Street                         Columbus, OR 43216—2618                   Akron, OR 44309—3687
Akron, OH 44308—1971



Ohio Logos Inc.                              Olean City School District                One Call Rentals
4394 hller Rd.                               410 V. Sullivan                           309 Foothills Lane
Dublin CR 43017—5031                         Clean, NY 14760—2522                      Mount Pleasant, PA 15666—1023




Oracle America Inc.                          Orkin Peat Control 1928                   P. J. Lynd T.C,
P.O. Box 203448                              2630 5. work st.                          2525 Rochester Rd.
Dallas, TX 75320—3449                        Falconer, NY 14733—1716                   Cranberry Np, PA 16066-6422




PA American Water                            PA Department of Revenue                  PA Department of Revenue
P.O. Box 371412                              P.O. Box 280412                           P.O. Box 280509
Pittsburgh, PA 15250—7412                    Harrisburg, PA 17128—0412                 Harrisburg PA 17129—0509
                  Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 10 of 13
             Case 19-22715-CMB    Doc 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34               Desc
                                       Mailing Matrix Page 7 of 10
 PA Huntcipal Service Ca.              PA One Call System, Inc.            91*’ Rentals
 Dept U 590                            PC Box 641121                       124 Plunkett Drive
 336 Delaware Ave.                     Pittsburgh, PA 15264—1121           Zelienople, PA 16063—0716
 Oabont, PA 15139—2130



 Park Centre Develotsnt Inc.           Paul Becker                         Penelec
 1 Bluebird Square Ii                  23 Swietrer Dr.                     P.C. Box 3607
 Clean, HI 14760—2552                  Duke Center, PA 16729—9503          Akron, OR 44309—3687



 Penn Paver                            Pennsylvania Dept. of Revenue       Pennsylvania Onarployment Fund
 P.O. Box 3681                         Departeant 280946                   PA Dept. of Labor and Industry
 Akron, OH 44309—3687                  P.O. Box 280946                     651 Roes St.
                                       AITH: BAR7VPTCY DWIStON             Harrisburg, PA 17121—0725
                                       Harrisburg, PA 17128—0946

 Peoples Gas                           Perkins                             Perkins Holdiogs LIe
 P.O. Box 644760                       6075 Poplar Ave—lOGO                Attn: Ben Mitchell
 Pittsburgh, PA 15264—4760             Mhis, IN 30119—4709                 14875 N.!. aren Rd.
                                                                           Hewberg, OR 97132—6090


 Peter D. Kaplan                       Peter D, Kaplan c/o Joseph Hudak   Phillip Crawford
 106 Mallard UI                        P.O. Box 11242                     c/a Perkins Restaurant
 Canonsburq, PA 15317—3238             Pittsburgh, PA 15238—0242          20013 Route 19
                                                                          Cranberry Tq, PA 16066—6203


Precision Copy Products Inc.          Pyler Entry Systems                 R,I.T.A.
600 State Street                      5850 Fry Road                       10107 Brecksville Rd.
Clairtun, PA 15025—1874               Mc Keen, PA 16426—1531              breckeville, 01 44141-3275




Red Book Solutions                    Reilly SweepIng Inc.                Rainhart Fond Service
33210 Collection Center Dr.           P.O. Box 780415                     226 East View Dr.
hicaga, IL 60603—3200                 Philadelphia, PA 19178—0415         Mcunt Pleasar.t, PA 15666—1036




Renovator Rich Thiel                  Republic Waste Service              Robert Foulkrod
315 MaIn Street                       P.O. Box 9001099                    195 Old Fredonia Road
Prospect, PA 16052—3230               Louisville, KY 40290—1099           Nercar, PA 16137—4725




Robert Roell                          Ran Killer Plumbing                 Rooter-Han
312 Albert Street                     157 Hillcrest Drive                 620 East Rain Street Ext.
Pittsburgh, PA 15211—2345             Rev Brighton, PA 15066—3633         Grove City, PA 16127—6344




Ruke Consolidated                     Sage Checks I Forms                 Sage Net
P.O. Box 538710                       P.O. Box 935021                     P.O. Box 343553
Cincinnati, PB 45253—0710             Atlanta, GA 31103-5021              Kansas City, MO 64184—3553
                  Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 11 of 13
             Case 19-22715-CM B        Doc 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34                  Desc
                                            Mailing Matrix Page 8 ci 10
 Shaxock SuIlding Services, tao,            SiegalJer.aings                           Snyder Brothers, Inc.
 535 Forest Avenue                          23425 arce Park Drive, Suit. 103          One Glad. Park East
 Carnegie, PA 15106—2808                    Cleveland, OH 44122                       P.O. Box 1022
                                                                                      kittanning, PA 16201-5022


 Standard Pkthg I Heating Inc.              Staples advantage                         Stark Co Metro Sewer 01st.
 P.O. Box 20650                             P.O. Box 70242                            P. 0. Box 9972
 Canton, OH 44701—0650                      Philadelphia, PA 19176—0242               Canton, ON 44711—0972



 Stark County Treasurer                     Staybridge Suites-Pittsburgh/Cranberry    Stephen Naglin
 110 Central Plaza South                    915 Brush Creek Rd.                       1884 Tilton Drive
 Suite 250                                  Warrendale, PA 15086—7534                 Pittsburgh, PA 15241—2664
 Canton, 08 44702—1410



 Stitt’a Nursery 6 Lwdnaping               Store Capital Aequisitiona, LW             Store Master Funding XIII, LW
 53 McClcskey Rd.                          8377 E. Hartford Dr.                       83771. Hartford Dr., Suite 100
 Leeper, PA 16233—4420                     Suit. 100                                  Scottsdale, A! 85255—5686
                                           Scottadale, A! 85255—5686


 Strong Mwna/Kem—R Mn.                     Sunbelt Rentals Inn.                      Taylor Steiner Cleaning
 801 Haney Run Rd.                         P0 Box 409211                             220 N. ?tJlbeq St.
 Freedon, PA 15042—1825                    Atlanta, GA 30384—9211                    Mansfield, 08 44902—1055



Technic                                    The Illu3nating Coapany                   Time Warner Cable NE
P.O. Box 881                               P.O. Box 3587                             P.O. Box 901
Dyersburg, TN 38025—0882                   Akron, 05 44309-3681                      Carol Stresa, IL 60132—0501




Tituaville Treasurer. u Claim Bureau       Trabon                                    Trace Lawn I Landscaping Inc.
Chrlstins Knysiak, Treasurer               P.O. Box 87—870                           14515 Bidwin St. Ext.
903 DIamond Park                           Kansas city, oc 64187—8700                Headville, PA 16335—9424
Meadville, PA 15335—2640



Treasurer of Lawrence County               Treasurer of State of Ohio                Treasurer, State of Ohio
430 Court St.                              Ohio Department of Taxation               P.O Box 182215
6,685.98, PA 16101—3503                    Columbus, OH 43216                        Cohtus, OH 43218—2215




Tn County tM                               Tnt State Equtint                         Triton Imagioq Systeas
P.O. Sca 858                               815 22nd Street                           3120 Via Cotiftas, Ste. 103
Mars, PA 16046-0858                        Beaver Fails, PA 15010—3951               Westlake Village, CA 91362




Trum Cc. Water Sewer                      US Foodsenice flee Corp.                   United Concordia
842 Ycungatown—Kingavllle Rd.             P.O. Box 642561                            PD Box 527399
Vienna, oa 44473—9737                     Pittsburgh, PA 15264—2561                  Philadelphis, PA 19182—7359
                  Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 12 of 13

             Case 19-22715-CMB                 Doc 19-1 Piled 07/10/19 Entered 07/10/19 15:22:34                                   Desc
                                                    Mailing Matrix Page 9 of 10
United Haaithcaze                                      Unum Life Ins.                                       Valley Cunicatlons LIC
OHS Presiin Billing                                    P.O. Box 406990                                      4459 Orangaville Sharon Rd.
P.O. Box 94017                                         Atlanta, GA 30394—6990                               Burhill, OH 44404—9102
Palatine, IL 60074—4017



Variron                                               Vernon Np. Tax Collector                              Vernon Np. Water Sewage
7.0. Box 15124                                        Dorothy kngstreth                                     16678 Month Ave.
Albany, flY 12212—5124                                9511 Kridar Rd.                                       14eadw1le, PA 16335—6568
                                                      Miadvilie, PA 16335—6465



Vision Financial Cramp                                Vogels Disp Smite, Inc.                               NT. Speeder Ca., Inc.
615 Iron City Drive                                   Box 947                                               1602 East 19th Strut
Pittsburgh, PA 15205—4321                             Mars, PA 16046—0847                                   P.O. Box 10066
                                                                                                            Erie, PA 16514—0066



U. E. Unger £ Associates                              Warren City Tax Office                                Warren City Tu Office-Earned :nc
BUI Unger                                             318 U. Third Avenue                                   319 N. Third Avenue
P.O. Box 1293                                         Warren, PA 16365—2399                                 Warren, PA 16365—2360
HeadvUle, PA 16335—0183



Waite Management                                      Watkins General Contracting                           West Penn Power
P.O. Box 13649                                        10160 Old Route 99                                    P.O. Box 3697
Philadelphia, PA 19101—3649                           HcKean, PA 16126—1130                                 Akron, OH 14309—3691




West Penn Pover-Clairton                              White Np. Light Fund                                  White Np. Sever Service
P.O Box 3615                                          950 Indian Springs Road                               950 Indian Springs Road
Akron, 011 44309—3613                                 Indiana, PA 15701—3506                                Indiana, PA 15701—3506




William Blatt—He TX Coil.                             Windatream                                            Yartaster of Pennsylvania Inc.
278 9. Harcer St.                                     P.O. Box 9001908                                      Dept. 5587
Greenville, PA 16125—1539                             Louisville, KY 40290—1908                             2505 Manchester Rd.
                                                                                                            Erie1 PA 16506



Toimqstovn Hater Departsant                           Horn Huldanbrand, on Behalf of the United S
P.O. Box 6219                                         Office of the United States Trustee
Youngstown, 06 44501-6119                             Suite 970 Liberty Center
                                                      1001 Liberty Avenue
                                                      Pittsburgh, PA 15222—3714




                    The preferred mailing address (p) ahoy. has been substituted for the following entity/entities es so specified
                    by said entity/entitie, in a Notice of Address filed pursuant to 11 U.S.C. 342(6) and Fed.R.Bank.P. 2002 (p9 (4).



Columbia Gas                                          Cranberry Township                                    National Fuel
P.O. Box 142531                                       2525 Rochester Rd., Suite 400                         9,0. Box 371935
Cincinnati, 011 45274                                 Cranberry Tip, PA 16066                               Pittsburgh, PA 15250—7835
                Case 2:19-cv-00946-JFC Document 28-2 Filed 12/05/19 Page 13 of 13

           Case 19-22715-CMB                Doc 19-1 Filed 07/10/19 Entered 07/10/19 15:22:34                                Desc
                                                Mailing Matrix Page 10 of 10


                 The folloving recipiete nay be/have been bypassed for notice due to en undaliverable (u) or duplicate Cd) address.



(d)City of Erie Treasurer                           Culbollar Bank, Federal Savings Bank                 (u)STORZ Capital kcquisitions, Mt
P.O. Box 15)4                                       c/c Mats Lewis Brothan Must O’Keets MC
Hertitige, PA 16143—0534                            S15 Seithfield St., Suite 300
                                                    Pittsburgh


(u)STORE Master Funding XIII, MC                    End of Label Matrix
                                                    Mailable recipients   262
                                                    Bypassed recipients     4
                                                    otal                  266
